

116 SRES 396 ATS: Designating October 2019 as “National Health Literacy Month”.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 396IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Murphy (for himself, Mrs. Hyde-Smith, Mr. Van Hollen, and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 6, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating October 2019 as National Health Literacy Month.
	
 Whereas health literacy is the degree to which individuals can obtain and understand basic health information in order to make informed health decisions;
 Whereas, according to the latest national assessment of health literacy, a majority of adults have intermediate health literacy, while more than 75,000,000 adults have basic or below basic health literacy;
 Whereas language and cultural differences can affect health literacy and thereby lower effective health communication between providers and patients;
 Whereas, according to the Agency for Healthcare Research and Quality, low health literacy is associated with higher rates of emergency care use, increased hospitalizations, and, among seniors, higher mortality;
 Whereas the Agency for Healthcare Research and Quality also found that low health literacy can be associated with a lack of medication adherence;
 Whereas experts estimate that the annual cost of low health literacy to the United States economy is between $106,000,000,000 and $238,000,000,000;
 Whereas mental health literacy may lead to better outcomes for individuals with mental disorders, particularly individuals with suicidal ideation, either by facilitating early help-seeking by those individuals or helping others identify early signs of mental disorders and seek help on behalf of those individuals;
 Whereas health literacy can assist in preventing disease and illness, increasing life expectancy, improving patient care and outcomes, and reducing health care costs;
 Whereas, in 2010, the Department of Health and Human Services issued a National Action Plan to Improve Health Literacy that establishes 7 goals; and
 Whereas advocacy organizations have recognized the month of October as National Health Literacy Month to increase awareness about the importance of making health information easy to understand: Now, therefore, be it
	
 That the Senate— (1)designates October 2019 as National Health Literacy Month;
 (2)encourages individuals to assess and improve their health knowledge and literacy; (3)recommends that health care providers deliver health services in a clear and comprehensive manner; and
 (4)encourages all interested parties to promote the importance of health literacy.